

116 S4797 IS: Chinese-Backed Media Accountability Act
U.S. Senate
2020-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4797IN THE SENATE OF THE UNITED STATESOctober 5, 2020Mr. Scott of Florida (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo place restrictions on the issuance of nonimmigrant visas to Chinese journalists employed by a Chinese state-run media organization or effectively controlled by the Government of the People’s Republic of China or the Chinese Communist Party, and for other purposes.1.Short titleThis Act may be cited as the Chinese-Backed Media Accountability Act.2.Restrictions on nonimmigrant visas for Chinese journalists(a)Defined term(1)In generalIn this section, the term Chinese state-run media organization includes—(A)China Central Television;(B)China News Service;(C)the People’s Daily;(D)the Global Times;(E)Xinhua News Agency;(F)China Global Television Network;(G)China Radio International;(H)China Daily Distribution Corporation; and(I)Hai Tian Development USA.(2)Identification of additional Chinese state-run media organizationsThe Secretary of State shall determine whether any media organization not listed under paragraph (1)—(A)is a Chinese state-run media organization; and(B)is subject to the visa restrictions set forth in this section.(b)Report on Chinese journalists in the United StatesNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress that identifies the number of nationals of the People’s Republic of China—(1)who are engaged in the journalism profession;(2)(A)who are employed by a Chinese state-run media organization; or(B)whose work product, in the opinion of the Secretary of State, is effectively controlled by the Government of the People’s Republic of China or the Chinese Communist Party;(3)who, during the most recent 1-year period—(A)were issued a nonimmigrant visa under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) (commonly known as an H–1B visa) or were granted an extension for such visa;(B)were issued a nonimmigrant visa under section 101(a)(15)(I) of such Act (8 U.S.C. 1101(a)(15)(I)) (commonly known as an I–1 visa) or were granted an extension for such visa; or(C)were issued a nonimmigrant visa under section 101(a)(15)(L) of such Act (8 U.S.C. 1101(a)(15)(L)) (commonly known as an L–1 visa) or were granted an extension for such visa; and (4)who were physically present in the United States on the date of the enactment of this Act.(c)Review of certain nonimmigrant visa holdersU.S. Citizenship and Immigration Services may not approve a petition for a nonimmigrant visa referred to in subsection (b)(3) to any journalist from the People’s Republic of China described in subsection (b)(2), and the Bureau of Consular Affairs may not issue such a visa to any such journalist, until after the Secretary of State submits the report required under subsection (b).(d)Additional requirements for certain nonimmigrant visasBefore issuing a nonimmigrant visa referred to in subsection (b)(3) to a journalist from the People’s Republic of China described in subsection (b)(2), the Bureau of Consular Affairs shall ensure that—(1)the number of nonimmigrant visas issued to journalists from the People’s Republic of China described in subsection (b)(2) does not exceed the number of United States journalists in the People’s Republic of China; and(2)such visa is valid for a period not to exceed 90 days.(e)RenewalsA nonimmigrant visa issued to a journalist from the People’s Republic of China described in subsection (b)(2) may be renewed by U.S. Citizenship and Immigration Services for an additional 90-day period if the number of valid nonimmigrant visas issued to Chinese journalists described in subsection (b)(2) is fewer than the number of United States journalists in the People’s Republic of China.3.Congressional reporting requirements(a)ReportNot later than 45 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Homeland Security shall submit a report to Congress regarding the ongoing monitoring of the number of Chinese journalists described in section 2(b).(b)Biennial congressional briefingsThe Secretary of State and the Secretary of Homeland Security shall ensure that appropriate staff are available to provide a biennial briefings to the appropriate congressional committees regarding—(1)the number of Chinese journalists described in section 2(b);(2)the number of United States journalists in the People’s Republic of China;(3)the names of entities that are labeled, or considered to be labeled, as foreign missions of the People’s Republic of China.(4)the extent to which the Department of State and the Department of Homeland Security are complying with the visa restrictions under this Act; and(5)recommendations for improving the accuracy of reporting from the People’s Republic of China—(A)to prevent future pandemics originating from the People’s Republic of China; and(B)to provide accurate information to the public regarding—(i)the mistreatment by the Government of the People’s Republic of China of natives of the Xinjiang Uyghur Autonomous Region and followers of the Falun Gong religious movement; and(ii)conditions affecting the political and civil rights of the people in Hong Kong.